Exhibit 10.2
ONCOTHYREON INC.
2010 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

         
 
  Original Application   Enrollment
Date:                                        
 
   Change in Payroll Deduction Rate    
 
   Change of Beneficiary(ies)    
 
       

     Unless otherwise defined herein, the terms defined in the Oncothyreon Inc.
2010 Employee Stock Purchase Plan (the “Plan”) shall have the same defined
meanings in this Subscription Agreement.
     1.                      hereby elects to participate in the Plan and
subscribes to purchase shares of the Common Stock of the Company in accordance
with this Subscription Agreement and the Plan.
     2. I hereby authorize payroll deductions from each paycheck in the amount
of ___% of my Compensation on each payday (from zero (0) to fifteen percent
(15%)) during the Offering Period in accordance with the Plan. (Please note that
no fractional percentages are permitted.)
     3. I understand that said payroll deductions will be accumulated for the
purchase of shares of Common Stock at the applicable Purchase Price determined
in accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option and purchase Common Stock under the Plan.
     4. I have received a copy of the complete Plan and its accompanying
prospectus. I understand that my participation in the Plan is in all respects
subject to the terms of the Plan.
     5. Shares of Common Stock purchased for me under the Plan should be issued
in the name(s) of (Eligible Employee or Eligible Employee and spouse only).
     6. I understand that if I dispose of any shares received by me pursuant to
the Employee Stock Purchase Plan within two (2) years after the Offering Date
(the first day of the Offering Period during which I purchased such shares) or
one (1) year after the Exercise Date, I will be treated for federal income tax
purposes as having received ordinary income at the time of such disposition in
an amount equal to the excess of the fair market value of the shares at the time
such shares were purchased by me over the price which I paid for the shares. I
hereby agree to notify the Company in writing within thirty (30) days after the
date of any disposition of my shares and I will make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the disposition of the Common Stock. The Company may, but will not be obligated
to, withhold from my compensation the amount necessary to meet any applicable
withholding obligation including any withholding necessary to make available to
the Company any tax deductions or benefits attributable to sale or early
disposition of Common Stock by me. If I dispose of such shares at any time after
the expiration of the two (2)-year and one (1)-year holding periods, I
understand

 



--------------------------------------------------------------------------------



 



that I will be treated for federal income tax purposes as having received income
only at the time of such disposition, and that such income will be taxed as
ordinary income only to the extent of an amount equal to the lesser of (a) the
excess of the fair market value of the shares at the time of such disposition
over the purchase price which I paid for the shares, or (b) fifteen percent
(15%) of the fair market value of the shares on the first day of the Offering
Period. The remainder of the gain, if any, recognized on such disposition will
be taxed as capital gain.
     7. I hereby agree to be bound by the terms of the Plan. The effectiveness
of this Subscription Agreement is dependent upon my eligibility to participate
in the Plan.
     8. In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Plan:

              NAME: (please print)                     First   Middle   Last

     
 
   
Relationship
   
 
   
 
   
Percentage Benefit
   
 
   
 
   
 
  Address

              NAME: (please print)                     First   Middle   Last

     
 
   
Relationship
   
 
   
 
   
Percentage Benefit
   
 
   
 
   
 
  Address

 



--------------------------------------------------------------------------------



 



     
Employee’s Social
   
Security Number:
   
 
   
 
   
Employee’s Address:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

     I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT
THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.

         
Dated:
       
 
       
 
      Signature of Employee
 
       
Dated:
       
 
       
 
      Spouse’s Signature (If beneficiary other than spouse)

 



--------------------------------------------------------------------------------



 



ONCOTHYREON INC.
2010 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL
     The undersigned participant in the Offering Period of the Oncothyreon Inc.
2010 Employee Stock Purchase Plan that began on                     , ___(the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

              Name and Address of Participant:
 
       
 
         
 
       
 
         
 
       
 
                Signature:
 
       
 
         
 
  Date:    
 
       

 